Citation Nr: 1742559	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-46 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and residuals of a TBI.

The Board previously remanded the appeal for additional development in April 2014 and July 2016.  


FINDING OF FACT

The Veteran's current seizures and headaches did not manifest during, and are not otherwise attributable to, the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110 ; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including epilepsy, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Here, there is no evidence of a diagnosis of, or treatment for epilepsy in the records until many years after the Veteran's discharge from service, nor does the Veteran contend that epilepsy manifested to a compensable degree within one year of discharge.  Therefore presumptive service connection for a chronic disease is not for application.

Statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered noted.  38 C.F.R. § 3.304 (b) (2016). 

In a December 2008 statement, the Veteran indicated that while serving as a cannoneer in the Republic of Vietnam, he was hit in the back of his head with a turnbuckle while loading ammunition and was rendered unconscious for over 30 minutes.  He stated that he developed a seizure disorder in 2003, and that prior to that he experienced headaches accompanied by disorientation.  He believed that his seizures, headaches, and other symptomatology were the result of his alleged in-service head injury.

The Veteran's service treatment records include an April 1968 medical examination report which is silent as to any head injuries and an April 1968 report of medical history which documents a history of frequent or severe headaches.  However, as no injury was noted on the medical examination report, the Veteran is presumed to have been of sound condition at the time of his enrollment or acceptance into service.  The Veteran's April 1970 medical examination report and medical history report are also silent as to any head injury and there is no other indication within the service treatment records that the Veteran suffered any TBI.

The Veteran submitted a November 2008 statement from his sister in which she recounted a November 1969 letter from the Veteran in which the Veteran allegedly reported in the turnbuckle incident.

In June 2014, the Veteran submitted a statement from his private physician regarding treatment for epilepsy.  The physician stated that the Veteran suffered a traumatic head injury and had an MRI in 2012, which showed a left hippocampal lesion that was suspected to be a cavernous angioma or a low grade glioma.  The physician also noted a lesion in the left temporal lobe that could have been caused by the old head trauma but did not believe that the hippocampal lesion was related to the head trauma.  He opined that the Veteran's seizures were caused by one of the two lesions, most likely the cavernous angioma, but could not rule out the other lesion as a possible cause without invasive testing.

In January 2017, the Veteran was afforded a VA examination for his TBI, seizures and headaches.  The examiner found that the Veteran's TBI was less likely than not incurred in or caused by service.  He noted that there was no documentation in the treatment records of TBI and that the Veteran's only claimed residual of TBI was headache which only lasted a month.  The examiner stated ongoing headaches have been diagnosed as cluster headaches due to a structural lesion, therefore the claimed TBI was not found and there are no residuals. 

A second examiner also concluded that the Veteran's condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner reviewed the Veteran's file and opined that the headaches were not the result of the claimed head injury.  The examiner noted that while the Veteran's report of medical history notes severe headaches prior to entering the service, there were no service treatment records showing the Veteran was treated for headaches.  The examiner stated the seizure disorder is result of the arterial vascular malformation (AVM), which is located in the temporal lobe.  She stated that while AVM lesions can cause seizures, AVMs are not a result of trauma but are instead a congenital condition.  She noted that while there is evidence of seizures for nine years, there is no evidence of seizures in the service treatment records.

The Board finds the silence regarding any such in-service injury and treatment in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, at 439-40.  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.  Here, the claims file contains service treatment records, including from Ft. Leonard Wood, that are devoid of any evidence of treatment for a head injury and the Veteran's medical examination report does not mention any residual issues concerning a head injury.  The Veteran's service treatment records are complete and include entrance and separation examinations and clinical records.  The Board finds that had the Veteran experienced head trauma as a result of an incident involving a helicopter turnbuckle as he described, including a prolonged period of unconsciousness, the incident and following medical treatment would have been documented.

The Board acknowledges the lay statements of the Veteran's sister, but finds the fact that there is no documentation of the injury to be more probative.  The service treatment records appear to be complete and present a more credible picture of the claim than the lay statement from the Veteran's sister recounting what was relayed to her almost 40 years prior.

The Board concludes that there is insufficient evidence to establish in-service incurrence.  The Veteran's statements regarding the incident are outweighed by silence in the treatment records of any in-service treatment or incurrence.  Also, medical opinion evidence demonstrates that the Veteran's headaches and seizure disorders are unrelated to his time in service.  Therefore, the appeal must be denied.  


ORDER

Service connection for residuals of TBI is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


